Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 9, 14 and 15 are objected to because of the following informalities:
In claim 9, line 1, “loading” should be --the loading--.
In claim 14, line 1, “operation” should be --operating--
In claim 14, line 8, “manufacturer rate” should be --manufacturer rated--.
In claim 15, line 1, "manufacturer-rate" should be --manufacturer-rated--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: propulsion components, in claims 1 and 20, lifting mechanism in claims 1, 11, 12, 13, and 20, and propulsion device in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the performance characteristic" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claims 3-6, there dependence on indefinite claim 2, renders the claims themselves indefinite.
Claim 10 recites the limitation "manufactured-rated performance characteristics" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 10-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uno et al. (20190226179).  Uno et al. discloses (claim 1) a loading machine with a machine frame (FIG. 1) supported on a plurality of propulsion components 9,10 for travel over a work surface, a power source 17 operatively coupled to the plurality of propulsion components through a drivetrain (HST type driving system) to propel the loading machine, the power source and drivetrain selectively adjustable to change a travel velocity of the loading machine over the work surface, a lifting mechanism 4 articulately coupled to the machine frame and operative associated with a lift actuator 7 to articulate the lifting mechanism with respect to the machine frame (FIG. 1), a lift sensor 23 operatively configured to sense vertical articulation of the lifting mechanism with respect to the work surface (FIG. 3,7 and paragraph [0033]), a performance selection input 22 enabling selection between at least one of a rated performance mode (power mode, step S2) and a limited performance mode (eco mode, step S4 or lifting operation mode, step S5, see FIG. 3,7 and paragraph [0033], [0038]-[0043]), an electronic controller 18 operatively associated with the power source and drivetrain and in electronic communication with the lift sensor 23, the electronic controller programmed to execute the limited performance mode and limit the travel speed of the loading machine in dependence on vertical articulation of the lifting implement with respect to the work surface (FIG. 7, steps S5 and S6-S8, paragraphs [0038] – [0043]), and (claim 11) a bucket 5 operatively coupled to a distal end of the lifting mechanism, wherein (claim 2) the performance modes limit the travel velocity of the wheel loader (steps S2 and S4-S8),  (claim 7) the performance characteristic is selected from the group comprising forward travel velocity, reverse travel velocity, lifting mechanism response, and drivetrain mode, (claim 10) the electronic controller 18 does not limit manufacturer-rated performance characteristics in the rated performance mode (power mode, step S2), (claim 12) the lifting mechanism 4 is vertically articulated between a loading configuration with the bucket 5 proximate the work surface, a lifted configuration with the bucket 5 lifted vertically above the machine frame, and a travel configuration with bucket 5 located between where the bucket is located in the loading configuration and the lifted configuration.
Regarding claim 20, Uno et al. discloses a performance management system for selecting performance modes for operation of a loading machine with a lift sensor 23 operatively configured to sense vertical articulation of a lifting mechanism 4 with respect to a work surface (pressure rise detection indicates vertical articulation of the lifting mechanism), a drivetrain (HST type driving system) configured to transmit power from a power source 17 to a propulsion component 24 to propel the loading machine over the work surface, and an electronic controller 18 in communication with the lift sensor 23 and operatively coupled to the drive train, the electronic controller 18 programmed to adjust operation of the drivetrain to limit the available travel velocity of the wheel loader in dependence upon on vertical articulation of the lifting implement 4 with respect to the work surface (FIG. 7, steps S5 and S6-S8, paragraphs [0038] – [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uno et al., as applied to claim 1 above, in view of Lehtinen et al. (20170247860).  Uno et al. discloses all of the claimed subject matter except for the loading machine being configured for remote operation from an off-board operator control station and the performance selection input is indicative of remote control operation.
Lehtinen et al. teaches for a loading machine with a propulsion system and a lifting mechanism and that the loading machine is configured for remote operation from an off-board operator control station and the performance selection input is indicative of remote control operation for the purposes of efficiently operating the loading machine unmanned.  See Lehtinen et al. paragraphs [0002]-[0003].
Since Uno et al. and Lehtinen et al. are both in the same field of endeavor the purpose disclosed by Lehtinen et al. would have been recognized in the pertinent art of Uno et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the loading machine of Uno et al. to be configured for remote operation from an off-board operator control station and the performance selection input is indicative of remote control operation for the purposes of efficiently operating the loading machine unmanned.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Uno et al., as applied to claim 1 above, in view of Shenoy et al. (20080154466).  Uno et al. discloses all of the claimed subject matter except further including the loading machine being configured for operator control.  Uno et al. does not disclose the performance selection input being an operator code indicative of a skill level of an operator.
Shenoy et al. teaches for a loading machine with a propulsion system and a lifting mechanism and that the loading machine includes performance selection input (engine speed setpoints, torque mode time delays) of an operator code indicative of a skill level of an operator for the purposes of customizing the operation of the machine as preferred by the operator.  See Sehnoy et al. paragraphs [0029] and [0032].
Since Uno et al. and Shenoy et al. are both in the same field of endeavor the purpose disclosed by Shenoy et al. would have been recognized in the pertinent art of Uno et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the operator control of Uno et al. to include a performance selection input of an operator code indicative of a skill level of an operator for the purposes of customizing the operation of the machine as preferred by the operator.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uno et al., as applied to claim 1 above, in view of Moriki et al. (20150139767).  Uno et al. discloses all of the claimed subject matter except for the lift sensor being a rotary sensor operatively coupled to a lift arm pin joint joining the lifting mechanism to the machine frame.
Moriki et al. teaches for a loading machine with a propulsion system, a lifting mechanism, and a lift sensor and that the lift sensor being a rotary sensor (lift angle sensor, paragraph [0097]) operatively coupled to a lift arm 31 pin joint (not numbered) joining the lifting mechanism to the machine frame for the purposes of providing positive control of the load and suppressing wheel slip.  See Moriki et al. paragraphs [0009] and [0010].
Since Uno et al. and Moriki et al. are both in the same field of endeavor the purpose disclosed by Moriki et al. would have been recognized in the pertinent art of Uno et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the lift sensor of Uno et al. to be a rotary sensor operatively coupled to a lift arm pin joint joining the lifting mechanism to the machine frame for the purposes of providing positive control of the load and suppressing wheel slip.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al. (20190226179) in view of Moriki et al. (20150139767).  Uno et al. discloses (claim 14) a method of operation a loading machine by receiving a performance selection input enabling selection between at least one of a rated performance mode and a limited performance mode, sensing vertical articulation of a lifting implement with respect to a machine frame to which the lifting implement is pivotally coupled, limiting a manufacturer rate performance characteristic of the loading machine in dependence on the vertical distance between the work tool and the work surface in the limited performance mode; and not limiting the manufacturer-rated performance characteristic in the rated performance mode, wherein (claim 15) the manufacturer-rate performance characteristic is a travel velocity of the wheel loader.  Uno et al. does not disclose converting vertical articulation of the lifting implement with respect to a machine frame to a vertical distance between a work tool coupled to the lifting implement and a work surface.
Moriki et al. teaches for a loading machine with a propulsion system, a lifting mechanism, and a lift sensor 13s and that vertical articulation of the lifting implement with respect to a machine frame is converted to a vertical distance between a work tool coupled to the lifting implement and a work surface (paragraph [0097]) for the purposes of providing positive control of the load and suppressing wheel slip.  See Moriki et al. paragraphs [0009] and [0010].
Since Uno et al. and Moriki et al. are both in the same field of endeavor the purpose disclosed by Moriki et al. would have been recognized in the pertinent art of Uno et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the method of operating a loading machine of Uno et al. to include converting vertical articulation of the lifting implement with respect to a machine frame to a vertical distance between a work tool coupled to the lifting implement and a work surface. for the purposes of providing positive control of the load and suppressing wheel slip.




Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other loading machines with lift mechanisms and propulsion system controls thereof.

Allowable Subject Matter
Claims 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvement comprises the travel velocity being limited inversely to the vertical distance between the work tool and the work surface.
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The improvement comprises the electronic controller limiting the travel velocity inversely to the vertical articulation of the lifting implement with respect to the machine frame.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
August 13, 2022